DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/26/2021 was filed after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the oil separator and sound muffler must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 2-15, when referring to a previous claim, the claims recite terminology such as: “A condenser subassembly as claimed in claim 1…”, “A refrigeration circuit as claimed in claim 10…”, “A method of manufacturing…as claimed in claim 12…”. Referring to “a” condenser or the like, makes it unclear if the claim encompasses the same structure as the claim it is depending from. Instead, it is recommended to replace, where appropriate, instances of “a” with “the”. For example: “The condenser subassembly as claimed in claim 1…”, “The refrigeration circuit as claimed in claim 10…”, “The method of manufacturing…as claimed in claim 12…”, etc.
Regarding claims 6 & 11, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-9 & 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (CN 203964469 U).

    PNG
    media_image1.png
    1004
    656
    media_image1.png
    Greyscale

Regarding Claim 1, Li teaches a condenser subassembly for providing an economizer function in a refrigeration circuit, the condenser subassembly [100] comprising:
a condenser chamber [120; ¶ 0041; Fig. 1];
a flash tank chamber [200; ¶ 0041; Figs. 1-6];
an expansion device [211; ¶ 0065; Figs. 2-6]; and
a housing [110], wherein the housing defines a vessel, the vessel comprising the condenser chamber and the flash tank chamber, wherein the condenser chamber and the flash tank chamber are separated from one another by a partition [250, 251, 252; ¶ 0050; Figs. 1-4] in the vessel and wherein the expansion device [211] is arranged to pass condensed refrigerant from the condenser chamber to the flash tank chamber [¶ 0071; Fig. 3; refrigerant leaves the heat exchanger side 100 through liquid refrigerant pipe 140 and enters the flash tank 200 via inlet pipe 210 with orifices 211].

Regarding Claim 2, Li teaches a condenser subassembly as claimed in claim 1 above and Li teaches wherein the expansion device [211] is an internal expansion device positioned inside of the vessel [¶ 0065; Figs. 1-4; the primary throttle device in the refrigeration system is integrated in the flash tank].

Regarding Claim 5, Li teaches a condenser subassembly as claimed in claim 1 above and Li teaches wherein the vessel [100] is substantially cylindrical [¶ 0010; Figs. 1-2] and the partition divides the vessel at a chord length in its cross-section along the length of the vessel or wherein the vessel is an outer vessel [100] and the partition [250, 251, 252] forms an inner vessel [200] including a pressure envelope for the flash tank chamber inside of a pressure envelope of the outer vessel [Figs. 1-4; see ¶ 0045, 0051; plates 112 seal heat exchanger cylinder 111; covers 251, 252 and body 250 form a sealing connection for the flash tank 200].

Regarding Claim 6, Li teaches a condenser subassembly as claimed in claim 1 above and Li teaches wherein the condenser chamber [120] comprises a heat exchanger [170] for cooling a refrigerant flow through the condenser [¶ 0041, 0071; Figs. 1-2], wherein the heat exchanger preferably comprises a plurality of tubes passing through the chamber [Fig. 2; apparent from inspection], wherein the plurality of tubes are preferably arranged to be surrounded by the refrigerant flow [refrigerant is present in the chamber and flowing through pipe 140] [¶ 0047; Fig. 2].

Regarding Claim 7, Li teaches a condenser subassembly as claimed in claim 1 above and Li teaches wherein the expansion device [211] is fluidly connected to a point near the bottom of the condenser chamber [refrigerant outlet 140; ¶ 0071; Figs. 1-2; outlet pipe 140 is disposed at the bottom of the condenser chamber 120 which is inherently connected to the flash inlet pipe 210 comprising of throttle holes 211], where during use, condensed refrigerant will collect under the action of gravity [the function is inherently realized by the location of outlet pipe being at the bottom].

Regarding Claim 8, Li teaches a condenser subassembly as claimed in claim 1 above and Li teaches wherein the condenser chamber [120] extends along the full length of the vessel [110] and wherein the flash tank extends along at least part of the length of the vessel [Fig. 1; apparent from inspection that the condenser chamber extends the full length of the housing 110 and the flash tank extends along a part of the length of the housing].

Regarding Claim 9, Li teaches a condenser subassembly as claimed in claim 1 above and Li teaches wherein the flash tank chamber comprises a vapor outlet [220] and a liquid outlet [270] [¶ 0048, 0057; Figs. 1-4], wherein the vapor outlet is arranged to be fluidly connected to an economizer circuit [¶ 0002; an economizer refrigeration system is specified].

Regarding Claim 12, Li teaches a method of manufacturing a condenser subassembly [100] for providing an economizer function in a refrigeration circuit, the method comprising:
providing a housing [110], wherein the housing defines a vessel;
providing a partition in the vessel [250, 251, 252; ¶ 0050; Figs. 1-4];
providing a condenser chamber [120] and a flash tank chamber [200] in the vessel, wherein the condenser chamber and the flash tank chamber are separated from one another by the partition in the vessel [¶ 0041, 0050; Figs. 1-3]; and
providing an expansion device [211], wherein the expansion device is arranged to pass condensed refrigerant from the condenser chamber to the flash tank chamber [¶ 0071; Fig. 3; refrigerant leaves the heat exchanger side 100 through liquid refrigerant pipe 140 and enters the flash tank 200 via inlet pipe 210 with orifices 211].
Regarding Claim 13, Li teaches a method of manufacturing a condenser subassembly as claimed in claim 12 above, wherein the housing [110] is a pre-existing pressure vessel, and the method comprises retrofitting the partition [250, 251, 252] to the pre-existing pressure vessel in order to form the condenser chamber [120] and a flash tank chamber [200] [¶ 0041, 0050; Figs. 1-4].
How the subassembly is made is not critical to the apparatus itself, as patentability of an apparatus lies in the structure of the apparatus rather than how the structure is made. If the product in the product-by-process claim is the same as or obvious for a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process [MPEP 2113].

Regarding Claim 14, Li teaches a method of manufacturing a condenser subassembly as claimed in claim 12 above and Li teaches the method comprising: determining a volume of the vessel [110], a volume of the condenser chamber [120] and a volume of the flash tank chamber [200] that is required in order to provide a certain economizer function in a refrigeration circuit [¶ 0041, 0050; Figs. 1-4].
How the subassembly is made is not critical to the apparatus itself, as patentability of an apparatus lies in the structure of the apparatus rather than how the structure is made. If the product in the product-by-process claim is the same as or obvious for a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process [MPEP 2113].

Regarding Claim 15, Li teaches a method of manufacturing a condenser subassembly as claimed in claim 12 above and Li teaches the method comprising: determining a position and a required strength of the partition [250, 251, 252] in the vessel [110] in order for the partition to withstand a pressure difference between the condenser chamber [120] and flash tank chamber [200] when the condenser subassembly provides a certain economizer function [¶ 0041, 0050; Figs. 1-4].
How the subassembly is made is not critical to the apparatus itself, as patentability of an apparatus lies in the structure of the apparatus rather than how the structure is made. If the product in the product-by-process claim is the same as or obvious for a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process [MPEP 2113].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Li as applied to claim 1 above, and further in view of Applicant Submitted Art 1 (JP S504344 U) [Hereinafter referred to as “ASA1”].

    PNG
    media_image2.png
    600
    595
    media_image2.png
    Greyscale

Regarding Claim 3, Li teaches a condenser subassembly as claimed in claim 1 above but Li does not teach wherein the expansion device is a float valve coupled with a liquid duct from the condenser chamber to the flash tank chamber.
However, ASA1 teaches a heat exchanger [1] in which a condenser [6C] and an evaporator [E] are housed in the same shell via a partition [2]. Here, a float [5] connects the condenser and evaporator to generate a flash gas via a liquid duct [¶ 0002; Annotated Fig. 1].
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Li to have wherein the expansion device is a float valve coupled with a liquid duct from the condenser chamber to the flash tank chamber, in view of the teachings of ASA1, in order to provide another known means to generate a flash gas to be introduced into the flash tank [¶ 0002].

Regarding Claim 4, Li teaches a condenser subassembly as claimed in claim 1 above but Li does not teach wherein the expansion device is an external expansion device positioned outside of the vessel.
However, ASA1 teaches a heat exchanger [1] in which a condenser [6C] and an evaporator [E] are housed in the same shell via a partition [2]. Here, the expansion device [float 5] is an external device positioned outside of the vessel [1] [¶ 0002; Fig. 1].
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Li to have wherein the expansion device is an external expansion device positioned outside of the vessel, in view of the teachings of ASA1, in order to provide another known means to generate a flash gas to be introduced into the flash tank [¶ 0002].
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Li as applied to claim 1 above, and further in view of Matsukura (US 20180209709 A1).

Regarding Claim 10, Li teaches a refrigeration circuit comprising:
a condenser subassembly as claimed in claim 1 above; wherein
the condenser subassembly has a vapor outlet [220] and a liquid outlet [270] [¶ 0048, 0057; Figs. 1-4].
Li discloses that the unit is used in a refrigeration cycle [¶ 0002]. However Li does not explicitly disclose
 a compressor; and
an evaporator; wherein
the vapor outlet of the condenser subassembly is fluidly connected to an economizer port of the compressor, the liquid outlet of the condenser subassembly is fluidly connected to the evaporator via a main expansion device and wherein a discharge port of the compressor is fluidly connected to the condenser chamber.
However, Matsukura teaches a refrigeration machine comprising of a compressor [2], an evaporator [8], a condenser [4] and an economizer [6] [¶ 0050; Fig. 1; the combination of the condenser and economizer is considered equivalent to the condenser subassembly, where the economizer acts as the flash tank in the present application]. The economizer introduces gas refrigerant directly to the compressor port [2c] via suction pipe [11] [¶ 0055; Fig. 1] while liquid refrigerant is introduced into the evaporator from the condenser via expansion valve [7] [¶ 0056; Fig. 1] and the discharge port [2b] of the compressor is fluidly connected to the condenser [¶ 0054; Fig. 1].
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Li to have: a compressor; and an evaporator; wherein the vapor outlet of the condenser subassembly is fluidly connected to an economizer port of the compressor, the liquid outlet of the condenser subassembly is fluidly connected to the evaporator via a main expansion device and wherein a discharge port of the compressor is fluidly connected to the condenser chamber, in view of the teachings of Matsukura, to decrease condensation pressure thereby reducing performance deterioration of the refrigerating machine [¶ 0002].

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Li and Matsukura as applied to claim 10 above, and further in view of Cane (US 4332642 A).

Regarding Claim 11, Li, as modified, teaches a refrigeration circuit as claimed in claim 10 above but Li does not teach further comprising an oil separator arranged to remove oil from a refrigerant flow and/or a sound muffler, wherein the oil separator and/or sound muffler is integrated into the condenser subassembly and positioned within the housing, preferably inside of the vessel.
However, Cane teaches an apparatus comprising of a shell [15] which houses flash evaporation chambers [11, 13] and condenser chambers [34, 36] with partitions [35, 37] and a mesh separator [40] disposed within the shell [Col. 3, line 62 - Col. 4, lines 62; Figs. 1-2]. The mesh is a liquid separating mesh [Abstract] and is thus considered equivalent to an oil separator.
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Li to have wherein further comprising an oil separator arranged to remove oil from a refrigerant flow and/or a sound muffler, wherein the oil separator and/or sound muffler is integrated into the condenser subassembly and positioned within the housing, preferably inside of the vessel, in view of the teachings of Cane, to permit vapor flow between the evaporation and condenser chambers substantially free of brine droplets (or is this case, oil) therefore increasing the efficiency of the system [Col. 4, line 67 - Col. 5, line 2].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH S MYERS whose telephone number is (571) 272-5102. The examiner can normally be reached 8:00-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LARRY L FURDGE/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        




/KEITH STANLEY MYERS/           Examiner, Art Unit 3763